This is an appeal from a judgment of the Superior Court invalidating an amendment to the zoning ordinance of the Town of Middletown. The appellants were the successful applicants before the town council. They now ask that their present appeal be dismissed without prejudice because subsequent to the initiation of this appeal a new application to rezone some of the subject property was granted by the council. The appellees have asked that the appeal be dismissed with prejudice and that we affirm the judgment entered in the Superior Court. After consideration of the *962positions espoused by both parites, we shall, sua sponte, dismiss the appeal.
Joseph M. Hall, for plaintiffs-appellees. Joseph B. Going, Town Solicitor, Moore, Virgadamo, Boyle & Lynch, Ltd., Francis J. Boyle, for intervenor defendants and appellants.